DETAILED ACTION
	This office action is response to communications for Application No. 15/816,120 filed on 11/17/2021.
Claims 1, 5, 8, and 10 have been amended.
Claims 4 and 9 have been cancelled. 
Accordingly, Claims 1-3, 5-8, and 10-12 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/17/2021 has been entered.

Priority
	Acknowledgment is made of applicant’s claim for priority to Provisional Application No. 62/423,460 filed on 011/17/2016.

Response to Arguments
35 U.S.C. 103
	The applicant’s arguments, along with amendments, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive. Therefore, the previous rejection has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rubbert el al. (U.S. Patent Publication No. 2012/0065756 A1, hereinafter “Rubbert”) in view of Hollt et al. (Non-Patented Literature, “GPU-Based Direct Volume Rendering of Industrial CT Data”, hereinafter “Hollt”) in further view of Kilic et al. (Non-Patented Literature, “GPU Supported Haptic Device Integrated Dental Simulation Environment”, hereinafter “Kilic”). 

	Regarding Claim 1, Rubbert discloses a computer-implemented method of designing a dental restoration for a patient, comprising: 
	providing a physical impression (Rubbert, [0038], “An example of such a method can include the steps of receiving data describing a three-dimensional X-ray image of at least portions of the patient's dentition defining x-ray image data, and receiving data describing one of the following: a physical impression of a dental anatomy and a surface scan of the dental anatomy… [0248], “Other imaging data are derived from physical impressions made of a dental anatomy.” [0251], “A partial silicone impression is taken from the mouth of the patient representing the dental (occlusal) crown anatomy in the neighborhood where a prosthesis will be integrated (step S).”) of at least a portion of the patient's dentition (Rubbert, [0038], “An example of such a method can include the steps of receiving data describing a three-dimensional X-ray image of at least portions of the patient's dentition defining x-ray image data, and receiving data describing one of the following…” [0216], “FIG. 3 outlines the process steps. A CT scan (steps C, Q) is made of the dentition of the patient.”) the physical impression comprising an impression tray containing impression material previously molded to the at least a portion of the patient's dentition (Rubbert, [0251], “A partial silicone impression is taken from the mouth of the patient representing the dental (occlusal) crown anatomy in the neighborhood where a prosthesis will be integrated (step S).” [0275], “In another embodiment shown in FIG. 58 of the fabrication process of a prosthesis (52000) together with a splint, in a first step (SSSSS) a physical impression of the denture of the patient is taken, e.g., with silicon material.”); 
	using a computed tomography (CT) scanner system (Rubbert, [0057-0058], “Moreover, a scan is obtained from a computed tomography device.” [0167], “The data may either be recorded intra-orally from the patient, such as with a 3D camera, a micro laser optical device, a computerized tomography apparatus, or an ultrasound apparatus, or be recorded extra-orally by scanning an extracted tooth.” [0251], “Additionally, the patient's dental anatomy is imaged with a computed tomography device (step C).”), scanning the physical impression to create a three dimensional (3D) virtual image corresponding to the physical impression (Rubbert, [0038], “The steps can also include forming at least one three-dimensional virtual model of at least portions of the non-functional natural tooth to include combining the x-ray image data and impression image data…”[0170], “Then 3D imaging (step N) is performed in order to obtain 3D data (D) representing the three-dimensional shape of the root of the tooth.” [0251], “Computed tomography (CT) is a medical imaging method employing tomography where digital geometry processing is used to generate a three-dimensional image of the internals of an object from a large series of two-dimensional X-ray images taken around a single axis of rotation.” [0342], ““Three-dimensional X-ray image” shall include but shall not be limited to voxel data, volumetric X-ray data, at least two two-dimensional X-ray images in DICOM format…”), the 3D virtual image comprising a volumetric density file (Rubbert, [0175], “Such methods are generating either surface descriptions, for example, in STL-format or volumetric data for example, in a so called “voxel”-format that can be transformed into surface data by generally available software applications known to those skilled in the art, and vice versa.” [0342], ““Three-dimensional X-ray image” shall include but shall not be limited to voxel data, volumetric X-ray data…”); 
	using the 3D virtual image of the physical impression (Rubbert, [0038], “The steps can also include forming at least one three-dimensional virtual model of at least portions of the non-functional natural tooth to include combining the x-ray image data and impression image data…” [0170], “Then 3D imaging (step N) is performed in order to obtain 3D data (D) representing the three-dimensional shape of the root of the tooth.” [0251], “Computed tomography (CT) is a medical imaging method employing tomography where digital geometry processing is used to generate a three-dimensional image of the internals of an object from a large series of two-dimensional X-ray images taken around a single axis of rotation.” [0342], ““Three-dimensional X-ray image” shall include but shall not be limited to voxel data, volumetric X-ray data, at least two two-dimensional X-ray images in DICOM format…”), directly constructing a surface image of the at least a portion of the patient's dentition without constructing a surface image of the physical impression (Rubbert, [0146], “FIG. 77 illustrates combining a surface image with an x-ray image to form a three-dimensional virtual model.” [0166], “An embodiment of the present invention comprises the following steps: (i) Recording and digitizing (scanning) the three-dimensional anatomical shape of a human tooth or dentition; (ii) Obtaining a virtual model of the tooth as data record…” [0175], “Such methods are generating either surface descriptions, for example, in STL-format or volumetric data for example, in a so called “voxel”-format that can be transformed into surface data by generally available software applications known to those skilled in the art, and vice versa.” [Fig. 58], part “EEEEE” discloses a surface image of at least a portion of a patient’s dentition, i.e., a tooth, without the physical impression.); and 
	designing a dental restoration for the patient based upon the surface image of the at least a portion of the patient's dentition (Rubbert, [0039], “The steps can also include designing a dental implant based upon the at least one virtual model of at least portions of the non-functional natural tooth.” [0166]… (iii) Manufacturing of the prosthesis, based on the three-dimensional data that have been obtained by the scan and if applicable, optimized.” [0248], “All these imaging data can be merged, overlaid and combined to derive shape data of a design of a prosthesis.”).

	Rubbert does not expressly disclose, wherein the step of directly constructing a surface image further includes: defining isosurfaces having the same volumetric density value within the 3D virtual image; and identifying density gradient vectors from the defined isosurfaces.  
	However, Hollt discloses wherein the step of directly constructing a surface image (Hollt, [Page 16], “This rendering framework provides multiple visualisation models, such as raycasting based isosurface rendering and multiple extensions of the emission-absorption based direct volume rendering.” Hollt, [Page 45], “Figure 4.2 shows a rendering of a hinge bearing with isosurface rendering.” [Figs. 4.2-4.5]) further includes: 
	defining isosurfaces (Hollt, [Page 16], “This rendering framework provides multiple visualisation models, such as raycasting based isosurface rendering and multiple extensions of the emission-absorption based direct volume rendering.” (Hollt, [Page 45], “Figure 4.2 shows a rendering of a hinge bearing with isosurface rendering.” [Figs. 4.2-4.5]) having the same volumetric density value within the 3D virtual image (Hollt, [Page 9], “Along the ray, density values are fetched from the volume with hardware-native trilinear interpolation, mapped to rgbα-values according to the transfer function and finally composited to approximate the volume rendering integral (Equation 2.1).” [Page 12], “While keeping the density of the actual voxel the domain is extended by the densities of the neighbouring voxels in positive and negative gradient direction.” [Page 47], “The transfer function in the upper right of each image shows that the white as well as the red widgets in the rendering mostly share the same density region (x-axis of the transfer function) but differ in the gradient magnitude range.” – Examiner’s Note: One of ordinary in skill in the art would understand that an “isosurface” is a surface that represents points of a constant value (e.g. pressure, temperature, velocity, density) within a volume of space. Accordingly, Hollt discloses density values associated with the isosurfaces, which under the BRI, represents isosurfaces having the “same volumetric density”.).
	Rubbert and Hollt are each and respectively analogous to the instant application because they are from the same field of endeavor of Computed Tomography (CT) scanning techniques to render 3D models. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Hollt’s design of “defining isosurfaces having the same volumetric density value within the 3D virtual image” in order to render recognizable and clearly visible surface models (Hollt, [Page 16], “This rendering framework provides multiple visualisation models, such as raycasting based isosurface rendering and multiple extensions of the emission-absorption based direct volume rendering.” [Page 53], “The clipping plane illumination has a big effect on rendering results with gradient based shading. Clipping surfaces are clearly recognisable and indentations on the surface are clearly visible. Slice by slice ablation known from destructive testing methods can be simulated with isosurface rendering.”).	

	While Hollt discloses vectors associated with the density and gradient of the isosurfaces, which may properly imply to one of ordinary skill in the art as density gradient vectors with respect to the isosurfaces, Hollt does not expressly disclose identifying density gradient vectors from the defined isosurfaces.  
	However, Kilic discloses identifying density gradient vectors (Kilic, [Page 1, 9th paragraph], “The tooth data is stored in a 3D voxel array. Each voxel holds a scalar density value and a gradient vector that keeps the direction and magnitude of the density gradient.” [Page 2, 4th paragraph, “Modified Voxels List: During traversal of tool voxels to detect any tool-tooth collusion the density and the density gradient vector of the collided tooth voxels are updated.” [Page 3, 5th paragraph, “Although a 5x5x5 volumetric kernel is used to evaluate gradient vectors at tooth voxels, neighboring tooth voxels may have distinct gradient vectors due to the discrete data.”) from the defined isosurfaces (Kilic, [Page 1, 5th paragraph], “In the surface-based rendering, the main goal is to draw polygons representing an iso-surface inside the volumetric data.” [Page 1, 7th paragraph], “Section 5 is devoted to explain the CPU based iso-surface and volume rendering and GPU based iso-surface and volume rendering techniques by ray-casting method.”).
	Rubbert, Hollt, and Kilic are each and respectively analogous to the instant application because they are from the same field of endeavor of techniques to render 3D models. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Kilic’s design of “identifying density gradient vectors from the defined isosurfaces.” in order allow constant time access to the density and gradient information of the voxels, i.e., the 3D model and to detect collusion of the densities with respect to a tooth (Kilic, [Page 1, 9th paragraph], “The tooth data is stored in a 3D voxel array. Each voxel holds a scalar density value and a gradient vector that keeps the direction and magnitude of the density gradient. This structure allows constant time access to the density and gradient information.” [Page 2, 4th paragraph], “During traversal of tool voxels to detect any tool-tooth collusion the density and the density gradient vector of the collided tooth voxels are updated.”).

	Regarding Claim 2, Rubbert discloses the computer-implemented method of claim 1, wherein the CT scanner system includes a source of x-ray radiation (Rubbert, [0248], “Imaging data can include two dimensional representations (for example, X-ray films, facial photos) or three-dimensional representations (like CT or MRT data).” [0251], “Computed tomography (CT) is a medical imaging method employing tomography where digital geometry processing is used to generate a three-dimensional image of the internals of an object from a large series of two-dimensional X-ray images taken around a single axis of rotation.” [0342], “Three-dimensional X-ray image” shall include but shall not be limited to voxel data, volumetric X-ray data…”), an x-ray detector (Rubbert, [0057], “Moreover, a scan is obtained from a computed tomography device.” [0251], “Computed tomography (CT) is a medical imaging method employing tomography where digital geometry processing is used to generate a three-dimensional image of the internals of an object from a large series of two-dimensional X-ray images taken around a single axis of rotation.”), and a processor connected to the detector (Rubbert, [0057], “Moreover, a scan is obtained from a computed tomography device.” [0287], “The design and modification process can be performed on a standard CAD computer system using a standard software that is able to visualize and manipulate surface data (e.g., in STL format).”), and wherein the step of scanning the physical impression further includes: 
	locating the physical impression between the source of x-ray radiation and the x-ray detector (Rubbert, [0171-0172], “The three-dimensional shape (scanning) of the extracted tooth may be obtained using, for example, a light-based scanner like ATOS II SO (gom GmbH, Braunschweig, Germany).” [0251], “Computed tomography (CT) is a medical imaging method employing tomography where digital geometry processing is used to generate a three-dimensional image of the internals of an object from a large series of two-dimensional X-ray images taken around a single axis of rotation.”); and 	
	rotating the physical impression in place as a series of images is captured by the CT scanner system (Rubbert, [0251], “Computed tomography (CT) is a medical imaging method employing tomography where digital geometry processing is used to generate a three-dimensional image of the internals of an object from a large series of two-dimensional X-ray images taken around a single axis of rotation.”).

	Regarding Claim 3, Rubbert discloses the computer-implemented method of claim 2, further including a step of reconstructing the series of images to create the 3D virtual image (Rubbert, [0251], “Computed tomography (CT) is a medical imaging method employing tomography where digital geometry processing is used to generate a three-dimensional image of the internals of an object from a large series of two-dimensional X-ray images taken around a single axis of rotation.”).

	Regarding Claim 5, Rubbert discloses the computer-implemented method of claim 1, wherein the step of directly constructing a surface image further includes constructing a surface image that corresponds with void spaces of the physical impression (Rubbert, [0183], “The void between the perforation in the tray and the impression post is filled with impression putty.” [0197], “The stimulation of bone formation is key to develop osseointegration, and to fill voids in between the extraction socket and the actual prosthesis in an accelerated manner.” [0248], “Other imaging data are derived from physical impressions made of a dental anatomy. Dental anatomy includes the occlusion, the articulation, the geometrical (spatial) relationship between the teeth within one arch or between upper and lower arch of a patient, or parts thereof.” [0249], “By extraction of said tooth to be replaced, the extraction void (900) was created.” [Fig. 77] – Examiner’s Note: Under the broadest reasonable interpretation, a “void space” merely represents an area of empty space. Accordingly, Rubbert discloses the ability to construct an image derived from the dental anatomy of the patient which includes the spatial relationship between the teeth, upper, and lower arch of the patient which represents void spaces of the physical impression.”).

	Regarding Claim 6, Rubbert discloses the computer-implemented method of claim 5, wherein the surface image includes an upper dentition surface image (Rubbert, [0248], “Other imaging data are derived from physical impressions made of a dental anatomy. Dental anatomy includes the occlusion, the articulation, the geometrical (spatial) relationship between the teeth within one arch or between upper and lower arch of a patient, or parts thereof.” [0359], “In dentistry, the term occlusion is used to refer to the manner in which the teeth from upper and lower arches come together when the mouth is closed.”), a lower dentition surface image, (Rubbert, [0248], “Other imaging data are derived from physical impressions made of a dental anatomy. Dental anatomy includes the occlusion, the articulation, the geometrical (spatial) relationship between the teeth within one arch or between upper and lower arch of a patient, or parts thereof.” [0359], “In dentistry, the term occlusion is used to refer to the manner in which the teeth from upper and lower arches come together when the mouth is closed”), and bite registration information between the upper dentition and lower dentition (Rubbert, [0248], “Other imaging data are derived from physical impressions made of a dental anatomy. Dental anatomy includes the occlusion, the articulation, the geometrical (spatial) relationship between the teeth within one arch or between upper and lower arch of a patient, or parts thereof.” 0359], “In dentistry, the term occlusion is used to refer to the manner in which the teeth from upper and lower arches come together when the mouth is closed.” – Examiner’s Note: Occlusion is defined as the way the teeth meet when the lower jaw (mandible) and upper jaw (maxilla) come together, which under the BRI, represents a bite registration.).

	Regarding Claim 7, Rubbert discloses the computer-implemented method of claim 6, wherein the surface image is in .STL file format (Rubbert, [0173-0174], “Alternatively, other resolutions, accuracies, and coordinate systems including but not limited to cylindrical or spherical coordinate systems can be employed by those skilled in the art. The data points are exported in STL format. This widely used file format describes a surface or portions of a surface by interconnected triangles. STL files can be encoded either binary or in ASCII format.” [0252], “FIG. 45 shows the process steps of receiving design data of a prosthesis in STL format (step E)…”).

	Regarding Claim 8, Rubbert discloses a system for designing a dental restoration for a patient, the system comprising: 
	a source of x-ray radiation (Rubbert, [0248], “Imaging data can include two dimensional representations (for example, X-ray films, facial photos) or three-dimensional representations (like CT or MRT data).” [0251], “Computed tomography (CT) is a medical imaging method employing tomography where digital geometry processing is used to generate a three-dimensional image of the internals of an object from a large series of two-dimensional X-ray images taken around a single axis of rotation.” [0342], “Three-dimensional X-ray image” shall include but shall not be limited to voxel data, volumetric X-ray data…”); 
	an x-ray detector (Rubbert, [0057], “Moreover, a scan is obtained from a computed tomography device.” [0251], “Computed tomography (CT) is a medical imaging method employing tomography where digital geometry processing is used to generate a three-dimensional image of the internals of an object from a large series of two-dimensional X-ray images taken around a single axis of rotation.”); 
	a processor  (Rubbert, [0057], “Moreover, a scan is obtained from a computed tomography device.” [0287], “The design and modification process can be performed on a standard CAD computer system using a standard software that is able to visualize and manipulate surface data (e.g., in STL format).”); and 
(Rubbert, [0209], “A variety of generic shapes may be stored on a computer-readable media and accessed by the CAD/CAM system.”) to perform steps comprising: 
	reconstructing a series of two dimensional (2D) images collected by the x-ray detector to create a three dimensional (3D) virtual image (Rubbert, [0251], “Computed tomography (CT) is a medical imaging method employing tomography where digital geometry processing is used to generate a three-dimensional image of the internals of an object from a large series of two-dimensional X-ray images taken around a single axis of rotation.”) comprising a volumetric density file (Rubbert, [0175], “Such methods are generating either surface descriptions, for example, in STL-format or volumetric data for example, in a so called “voxel”-format that can be transformed into surface data by generally available software applications known to those skilled in the art, and vice versa.” [0342], ““Three-dimensional X-ray image” shall include but shall not be limited to voxel data, volumetric X-ray data…”) corresponding to a physical impression (Rubbert, [0038], “An example of such a method can include the steps of receiving data describing a three-dimensional X-ray image of at least portions of the patient's dentition defining x-ray image data, and receiving data describing one of the following: a physical impression of a dental anatomy and a surface scan of the dental anatomy… [0248], “Other imaging data are derived from physical impressions made of a dental anatomy.” [0251], “A partial silicone impression is taken from the mouth of the patient representing the dental (occlusal) crown anatomy in the neighborhood where a prosthesis will be integrated (step S).”) of at least a portion of the patient's dentition (Rubbert, [0038], “An example of such a method can include the steps of receiving data describing a three-dimensional X-ray image of at least portions of the patient's dentition defining x-ray image data, and receiving data describing one of the following…” [0216], “FIG. 3 outlines the process steps. A CT scan (steps C, Q) is made of the dentition of the patient.”);
	using the 3D virtual image of the physical impression, directly constructing a surface image of the at least a portion of the patient's dentition without constructing a surface image of the physical impression (Rubbert, [0146], “FIG. 77 illustrates combining a surface image with an x-ray image to form a three-dimensional virtual model.” [0166], “An embodiment of the present invention comprises the following steps: (i) Recording and digitizing (scanning) the three-dimensional anatomical shape of a human tooth or dentition; (ii) Obtaining a virtual model of the tooth as data record…” [0175], “Such methods are generating either surface descriptions, for example, in STL-format or volumetric data for example, in a so called “voxel”-format that can be transformed into surface data by generally available software applications known to those skilled in the art, and vice versa.” [Fig. 58], part “EEEEE” discloses a surface image of a patient dentition, i.e., a tooth, without the physical impression.); and 
	designing a dental restoration for the patient based upon the surface image of the at least a portion of the patient's dentition (Rubbert, [0039], “The steps can also include designing a dental implant based upon the at least one virtual model of at least portions of the non-functional natural tooth.” [0166]… (iii) Manufacturing of the prosthesis, based on the three-dimensional data that have been obtained by the scan and if applicable, optimized.” [0248], “All these imaging data can be merged, overlaid and combined to derive shape data of a design of a prosthesis.”).

	Rubbert does not expressly disclose, wherein the step of directly constructing a surface image further includes: defining isosurfaces having the same volumetric density value within the 3D virtual image; and identifying density gradient vectors from the defined isosurfaces.  
	However, Hollt discloses wherein the step of directly constructing a surface image (Hollt, [Page 16], “This rendering framework provides multiple visualisation models, such as raycasting based isosurface rendering and multiple extensions of the emission-absorption based direct volume rendering.” Hollt, [Page 45], “Figure 4.2 shows a rendering of a hinge bearing with isosurface rendering.” [Figs. 4.2-4.5]) further includes: 
	defining isosurfaces (Hollt, [Page 16], “This rendering framework provides multiple visualisation models, such as raycasting based isosurface rendering and multiple extensions of the emission-absorption based direct volume rendering.” (Hollt, [Page 45], “Figure 4.2 shows a rendering of a hinge bearing with isosurface rendering.” [Figs. 4.2-4.5]) having the same volumetric density value within the 3D virtual image (Hollt, [Page 9], “Along the ray, density values are fetched from the volume with hardware-native trilinear interpolation, mapped to rgbα-values according to the transfer function and finally composited to approximate the volume rendering integral (Equation 2.1).” [Page 12], “While keeping the density of the actual voxel the domain is extended by the densities of the neighbouring voxels in positive and negative gradient direction.” [Page 47], “The transfer function in the upper right of each image shows that the white as well as the red widgets in the rendering mostly share the same density region (x-axis of the transfer function) but differ in the gradient magnitude range.” – Examiner’s Note: One of ordinary in skill in the art would understand that an “isosurface” is a surface that represents points of a constant value (e.g. pressure, temperature, velocity, density) within a volume of space. Accordingly, Hollt discloses density values associated with the isosurfaces, which under the BRI, represents isosurfaces having the “same volumetric density”.).
	Rubbert and Hollt are each and respectively analogous to the instant application because they are from the same field of endeavor of Computed Tomography (CT) scanning techniques to render 3D models. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Hollt’s design of “defining isosurfaces having the same volumetric density value within the 3D virtual image” in order to render recognizable and clearly visible surface models (Hollt, [Page 16], “This rendering framework provides multiple visualisation models, such as raycasting based isosurface rendering and multiple extensions of the emission-absorption based direct volume rendering.” [Page 53], “The clipping plane illumination has a big effect on rendering results with gradient based shading. Clipping surfaces are clearly recognisable and indentations on the surface are clearly visible. Slice by slice ablation known from destructive testing methods can be simulated with isosurface rendering.”).	

, Hollt does not expressly disclose identifying density gradient vectors from the defined isosurfaces.  
	However, Kilic discloses identifying density gradient vectors (Kilic, [Page 1, 9th paragraph], “The tooth data is stored in a 3D voxel array. Each voxel holds a scalar density value and a gradient vector that keeps the direction and magnitude of the density gradient.” [Page 2, 4th paragraph, “Modified Voxels List: During traversal of tool voxels to detect any tool-tooth collusion the density and the density gradient vector of the collided tooth voxels are updated.” [Page 3, 5th paragraph, “Although a 5x5x5 volumetric kernel is used to evaluate gradient vectors at tooth voxels, neighboring tooth voxels may have distinct gradient vectors due to the discrete data.”) from the defined isosurfaces (Kilic, [Page 1, 5th paragraph], “In the surface-based rendering, the main goal is to draw polygons representing an iso-surface inside the volumetric data.” [Page 1, 7th paragraph], “Section 5 is devoted to explain the CPU based iso-surface and volume rendering and GPU based iso-surface and volume rendering techniques by ray-casting method.”).
	Rubbert, Hollt, and Kilic are each and respectively analogous to the instant application because they are from the same field of endeavor of techniques to render 3D models. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Kilic’s design of “identifying density gradient vectors from the defined isosurfaces.” in order allow constant time access to the density and gradient information of the voxels, i.e., the 3D model and to detect collusion of the densities with respect to a tooth (Kilic, [Page 1, 9th paragraph], “The tooth data is stored in a 3D voxel array. Each voxel holds a scalar density value and a gradient vector that keeps the direction and magnitude of the density gradient. This structure allows constant time access to the density and gradient information.” [Page 2, 4th paragraph], “During traversal of tool voxels to detect any tool-tooth collusion the density and the density gradient vector of the collided tooth voxels are updated.”).

	Regarding Claim 10, Rubbert discloses the system of claim 8.
	Refer to the rejection of Claim 5 which contains similar limitations and/or subject matter.

	Regarding Claim 11, Rubbert discloses the system of claim 10.
	Refer to the rejection of Claim 6 which contains similar limitations and/or subject matter.

	Regarding Claim 12, Rubbert discloses the system of claim 11.
	Refer to the rejection of Claim 7 which contains similar limitations and/or subject matter.

Conclusion
	Claims 1-3, 5-8, and 10-12 are rejected.

Pertinent Arts of Record:
	The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
	Chen (U.S. Patent Publication No. 2014/0185742 A1) discloses a method including acquiring slice data of the luggage with the CT system; interpolating the slice data to generate 3D volume data of the luggage; performing unsupervised segmentation on the 3D volume data of the luggage to obtain a plurality of segmental regions; performing isosurface extraction on the plurality of segmental regions to obtain corresponding isosurfaces.
	Steingart et al. (U.S. Patent Application Publication No. 2009/0248184 A1) discloses a fitting algorithm is performed in two stages. First, a regular sampling of the isosurface is obtained by fitting and relaxing a 2D grid of points within a bounded region. 
	Zheng et al. (Non-Patented Literature, “Finite Difference Error Analysis of Geometry Properties of Implicit Surfaces”) discloses the gradient of the data density around the isosurface can be 
	Ibraheem et al. (Non-Patented Literature, “Reduction of artifacts in dental cone beam CT images to improve the three dimensional image reconstruction”) discloses 3D reconstruction using isosurface applying linear vertical smoothing.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER PHAM whose telephone number is (571)272-1512. The examiner can normally be reached on Monday-Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah, can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/P.T.P./Examiner, Art Unit 2146                                                                                                                                                                                       11/23/2021


/JOHN E JOHANSEN/Examiner, Art Unit 2146